DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
Pursuant to the applicant’s response filed 08 October 2021, the terminal disclaimer has been approved, therefore, the double patenting rejections have been overcome and are hereby withdrawn.  Upon further search and/or consideration and reviewing the information disclosure statement, the following rejections are presented.  Note that the rejection is non-final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 8, 15, 19, and 24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by U.S. Patent 4,699,575 issued to Geisel et al (Geisel).
Regarding claim 8, Geisel discloses a method for dispensing an adhesive onto a surface, steps of which comprise: providing a reservoir containing an adhesive; providing a pump to deliver a predetermined amount of adhesive dispensed from the reservoir at predetermined intervals; and providing a nozzle having a tapered tip to receive the adhesive and discharge the adhesive onto the surface (See at least Figure 1, all aspects clearly illustrated).
Regarding claim 15, Geisel further discloses wherein the tapered tip of the nozzle has a circular discharge port (See Figures, clearly illustrated and understood).
Regarding claim 19, Geisel discloses a method for dispensing an adhesive onto a remote surface, steps of which comprise: providing a dispenser comprising: a reservoir containing a liquid adhesive, a pump, and a nozzle having a tapered tip; delivering a predetermined amount of the liquid adhesive from the reservoir to the nozzle at predetermined intervals; and discharging the predetermined amount of adhesive through the air onto the remote surface (See at least Figure 1, all aspects clearly illustrated).
Regarding claim 24, Geisel further discloses wherein the tapered tip of the nozzle has a circular discharge port (See Figures, clearly illustrated and understood).
Claim(s) 8, 13-16, 19, 22-25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by U.S. Patent 5,303,141 issued to Batchelder et al (Batchelder).
Regarding claim 8, Batchelder discloses a method for dispensing an adhesive onto a surface, steps of which comprise: providing a reservoir containing an adhesive; providing a pump to deliver a predetermined amount of adhesive dispensed from the reservoir at predetermined intervals; and providing a nozzle having a tapered tip to receive the adhesive and discharge the adhesive onto the surface (See at least Figure 1A-3, all aspects clearly illustrated).
Regarding claim 13, Batchelder further discloses wherein the tapered tip is 1/16" or more from the surface while the adhesive is being discharged (See entire disclosure).
Regarding claim 14, Batchelder further discloses wherein the nozzle having a tapered tip is configured to receive the adhesive and discharge the adhesive onto the surface without the tapered tip of the nozzle contacting the surface (See Figures, clearly illustrated).
Regarding claim 15, Batchelder further discloses wherein the tapered tip of the nozzle has a circular discharge port (See Figures, clearly illustrated and understood).
Regarding claim 16, Batchelder further discloses wherein the circular discharge port of the tapered tip of the nozzle has a diameter of at least 27 gauge (See at least Col. 5 Line 59-Col. 6 Line 6).
Regarding claim 19, Batchelder discloses a method for dispensing an adhesive onto a remote surface, steps of which comprise: providing a dispenser comprising: a reservoir containing a liquid adhesive, a pump, and a nozzle having a tapered tip; delivering a predetermined amount of the liquid adhesive from the reservoir to the nozzle at predetermined intervals; and discharging the predetermined amount of adhesive through the air onto the remote surface (See at least Figure 1A-3, all aspects clearly illustrated).
Regarding claim 22, Batchelder further discloses wherein the tapered tip is 1/16" or more from the remote surface while the adhesive is being discharged (See entire disclosure).
Regarding claim 23, Batchelder further discloses wherein the discharging of the predetermined amount of adhesive through the air onto the remote surface is performed without the tapered tip of the nozzle contacting the remote surface (See Figures, clearly illustrated).
Regarding claim 24, Batchelder further discloses wherein the tapered tip of the nozzle has a circular discharge port (See Figures, clearly illustrated and understood).
Regarding claim 25, Batchelder further discloses wherein the circular discharge port of the tapered tip of the nozzle has a diameter of at least 27 gauge (See at least Col. 5 Line 59-Col. 6 Line 6).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 9-12 and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geisel in view of U.S. Pre-Grant Publication 2005/0056183 by Meshirer (Meshirer).
Regarding claims 9-11, Geisel is not specific on the type of adhesive being discharged.
Meshirer, a related prior art reference, discloses [claim 9] wherein the adhesive in the reservoir is an anaerobic adhesive (See at least Paragraph 0010), [claim 10] wherein the adhesive in the reservoir is light curable (See at least Paragraph 0022), and [claim 11] wherein the adhesive has a viscosity of 30-45 cps (See at least Paragraphs 0046-0048).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Geisel with the noted teachings of Meshirer.  The suggestion/ motivation for doing so would have been to utilize an appropriate adhesive in the device for discharge onto a surface with a reasonable expectation of success.
Regarding claim 12, Geisel is not specific on the surface that the adhesive is applied.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Geisel with the noted teachings of Meshirer.  The suggestion/ motivation for doing so would have been to utilize the assembly taught by Geisel to apply adhesive to ammunition rounds as indicated by Meshirer with a reasonable expectation of success.
Regarding claim 20, Geisel is not specific on the type of adhesive being discharged.
Meshirer, a related prior art reference, discloses wherein the adhesive has a viscosity of 30-45 cps (See at least Paragraphs 0046-0048).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Geisel with the noted teachings of Meshirer.  The suggestion/ motivation for doing so would have been to utilize an appropriate adhesive in the device for discharge onto a surface with a reasonable expectation of success.
Regarding claim 21, Geisel is not specific on the surface that the adhesive is applied.
Meshirer, a related prior art reference, discloses wherein the surface is a case mouth and primer ammunition round (See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Geisel with the noted teachings of Meshirer.  The suggestion/ motivation for doing so would .
Allowable Subject Matter
Claims 17-18 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 28-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, taken alone or in combination, fail to disclose the collective limitations of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641